t c memo united_states tax_court andrew g and cecilia m vajuna petitioners v commissioner of internal revenue respondent docket no filed date held respondent’s motion for leave to file amended answer under rule a tax_court rules_of_practice and procedure granted ronald l blanc james p joseph brad d brian michael r doyen joseph s klapach ted w lieu and christopher s rizek for petitioners david j mungo and katherine h ankeny for respondent - - memorandum opinion nims judge procedural background this matter is before the court on respondent’s motion for leave to file amended answer such motion was filed on date and respondent’s proposed amended answer was lodged as of the same date on date petitioners filed an opposition to respondent’s motion thereafter on date a hearing was held to address respondent’s motion and petitioners’ objections the court requested posthearing briefing with respect to a particular issue raised by the contentions and exhibits presented accordingly opening briefs were filed in december of and reply briefs were filed in january of it is on the basis of these aforementioned moving papers and subsequent submissions written and oral that we decide respondent’s motion factual information drawn from such materials is accepted solely for the purpose of considering the pending motion and recitations thereof set forth below do not constitute findings_of_fact in this case’ in the notice_of_deficiency issued to petitioners in december of respondent determined among other things that petitioners received subpart_f_income which was not reported on their returns for the taxable years and more ‘unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at all relevant times hereunder all rule references are to the tax_court rules_of_practice and procedure specifically as relevant to the instant proceeding respondent adjusted petitioners’ income to include percent of alleged subpart_f_income received by carolco investments b v cibv a netherlands entity on the grounds that cibv was a controlled_foreign_corporation in which petitioners owned percent of the stock the remaining percent was allocated to mario f kassar petitioner in a related case at docket no this position was maintained in respondent’s original answer respondent now seeks in paragraph of the amended answer to attribute to petitioners percent of cibv’s purported subpart_f_income for with a corresponding increase in the deficiency and accuracy-related_penalty due for that year respondent’s alleged basis for doing so is the claim that on date the percent of cibv shares formerly owned by mr kassar was transferred to trust-en administratiekantoor nestor b v nestor another netherlands corporation which respondent avers was owned or controlled by petitioners at the hearing held on date counsel for petitioners represented that his clients objected to respondent’s proposed amended answer only with respect to the allegations set forth in paragraph thereof hence there is no barrier to our granting respondent’s motion in so far as it relates to items other than those detailed in paragraph as regards paragraph we conclude for the reasons explained below that respondent’s motion should be granted on this point as well - - procedural standard---leave to amend rule a provides in effect that after the pleadings are closed a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires like rule a of the federal rules of civil procedure from which it is derived rule a reflects a liberal attitude toward amendment of pleadings 60_tc_1089 explanatory note accompanying promulgation of rule the u s supreme court has interpreted the freely given language of the civil rule as follows tf the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of relief he ought to be afforded an opportunity to test his claim on the merits in the absence of any apparent or declared reason--such as undue delay bad faith or dilatory motive on the part of the movant repeated failure to cure deficiencies by amendments previously allowed undue prejudice to the opposing party by virtue of allowance of the amendment futility of amendment etc --the leave sought should as the rules reguire be freely given 371_us_178 accordingly leave to amend should typically be supported by the presence of a colorable position and the absence of undue prejudice we consider the substantive law and the factual circumstances underlying respondent’s motion in light of the foregoing procedural standard - - substantive principles----taxation of subpart_f_income sec_951 sets forth the operative rules governing treatment of subpart_f_income and provides in pertinent part as follows sec_951 amounts included in gross_income of united_states_shareholders a amounts included ---- in general --if a foreign_corporation is a controlled_foreign_corporation for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of such corporation and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which such corporation is a controlled_foreign_corporation shall include in his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends--- a the sum of-- his pro_rata share of the corporation’s subpart_f_income for such year sec_957 then goes on to define a controlled_foreign_corporation cfc as a foreign_corporation in which more than percent of the total combined voting power or total value of stock is owned by united_states_shareholders on any day during the corporation’s taxable_year hence two issues relevant in determining petitioners’ liability for taxes on income received by cibv are the ownership of cibv for purposes of evaluating its status as a cfc in and the ownership of cibv for purposes of allocating -- - to such owners a pro_rata share of subpart_f_income sec_958 gives the following guidance on the question of stock ownership sec_958 direct and indirect ownership ---- general_rule ---for purposes of this subpart stock owned means---- a stock owned directly and b stock owned with the application of paragraph stock ownership through foreign entities ---for purposes of subparagraph b of paragraph stock owned directly or indirectly by or for a foreign_corporation foreign_partnership or foreign_trust or foreign_estate shall be considered as being owned proportionately by its shareholders partners or beneficiaries stock considered to be owned by a person by reason of the application of the preceding sentence shall for purposes of applying such sentence be treated as actually owned by such person in addition regulations promulgated under sec_958 provide rules of application supplementing the statutory text amount of interest in foreign_corporation foreign_partnership foreign_trust or foreign_estate the determination of a person’s proportionate interest ina foreign_corporation foreign_partnership foreign_trust or foreign_estate will be made on the basis of all the facts and circumstances in each case generally in determining a person’s proportionate interest in a foreign_corporation the purpose for which the rules of sec_958 and this section are being applied will be taken into account thus if the rules of sec_958 are being applied to determine the amount of stock owned for purposes of sec_951 a person’s proportionate interest in a foreign_corporation will generally be determined with reference to such person’s interest in the income of such corporation if the rules of sec_958 are being - j- applied to determine the amount of voting power owned for purposes of section a person’s proportionate interest in a foreign_corporation will generally be determined with reference to the amount of voting power in such corporation owned by such person however any arrangement which artificially decreases a united_states person’s proportionate interest will not be recognized sec_1_958-1 income_tax regs regulations under sec_957 similarly state that in analyzing cfc status any arrangement to shift formal voting power away from united_states_shareholders of a foreign_corporation will not be given effect if in reality voting power is retained the mere ownership of stock entitled to vote does not by itself mean that the shareholder owning such stock has the voting power of such stock for purposes of sec_957 sec_1_957-1 income_tax regs case law has likewise reiterated in dealing with cfc status guestions that mere technical compliance with sec_957 is insufficient to exclude taxpayers from its application and that the 50-percent test of sec_957 was intended to exclude from the definition of controlled_foreign_corporations only those foreign_corporations which are not subject_to the dominion and control of the united_states_shareholders 64_tc_78 affd without published opinion 538_f2d_317 2d cir see also 59_tc_681 affd 490_f2d_898 2d cir 58_tc_423 affd 489_f2d_197 2d cir factual circumstances in light of the foregoing principles we turn to the facts before us from through most of shares of cibv were distributed as follows with intermediate controlled entities omitted for purposes of simplification mario f kassar a united_states_resident dollar_figure percent kassar family_trust a jersey entity dollar_figure percent andrew g vajna a united_states_resident dollar_figure percent mong family_trust a hong kong entity dollar_figure percent mr mong hin yan was the father of petitioner cecilia m vajna cibv in turn owned approximately percent of carolco pictures inc cpi a delaware corporation involved in the business of international motion picture distribution then in late it was decided to effect a buyout transaction whereby mr kassar and the kassar family_trust would obtain control of cpi in preparation therefor the cibv shares controlled by mr kassar and the kassar family_trust were transferred to beheer-en beleggingsmaatschappij petina b v petina a netherlands corporation also controlled by mr kassar and the kassar family_trust as originally contemplated the buyout was then to proceed as follows on or before date cibv was to sell all of its cpi stock to petina and third parties and was to receive in return monetary compensation cash and notes in excess of dollar_figure million plus the percent of cibv --- - shares held by petina essentially a redemption after these transfers petina would control cpi and mr vajna and the mong family_trust would own percent of cibv however due to an alleged technicality of dutch law that prevented cibv from acquiring its own shares from petina prior to the close of an amended sales agreement was entered as of date pursuant to this revised arrangement and in lieu of transferring its cibv stock to cibv petina agreed to issue a nonrecourse promissory note to cibv in the amount of dollar_figure and to grant to cibv an option to purchase the shares the option enabled cibv to acquire the subject stock once the aforementioned legal impediment was removed in exchange for canceling the dollar_figure note the amended sales arrangement additionally provided that petina would transfer the cibv shares to nestor subject_to cibv’s option to purchase in return nestor would assume the dollar_figure note obligation relieving petina of all further liability both the transaction between cibv and petina and that between petina and nestor took place on date consequently as of date petina controlled cpi and ownership of cibv was divided among mr vajna the mong family_trust and nestor in the manner set out below andrew g vajna dollar_figure percent shares mong family_trust dollar_figure percent shares nestor percent shares -- - the option was thereafter exercised and the redemption of cibv shares from nestor completed on date mr vayna then owned percent of cibv and the mong family_trust owned percent given this scenario it has been respondent’s position from the outset that for purposes of subpart_f ownership of the mong family_trust and the kassar family_trust should be attributed to petitioners and to mr kassar respectively respondent’s amended answer now seeks to attribute ownership of nestor to petitioners as well respondent asserts that ownership of nestor bears upon the status of cibv as a cfc on and after date and upon the proper allocation of cibv’ss subpart_f_income at the hearing held on date counsel for petitioners strenuously objected that respondent was engaging in a fishing expedition during such proceeding the principal evidence offered by respondent that purported to establish a link between mr vajna and nestor was two documents entitled irrevocable proxy and power_of_attorney on date the same date as the buyout was effected nestor executed these grants in favor of mr vajna and the mong family_trust respectively in operative part the documents read the undersigned hereby irrevocably appoints and constitutes mr andrew g vajna or bankers trust international services ltd as trustee of the mong family_trust as itss proxy and attorney-in-fact to exercise do and perform any act right power duty or obligation whatsoever that the undersigned now has or may in the future have the legal right power or capacity to do exercise or perform as holder of four hundred and ninety nine or five hundred and one in the proxy to the mong family_trust shares of the capital stock of carolco investments b v a corporation organized under the laws of the netherlands cibv held by the undersigned including voting said shares granting or withholding consents authorizations or demands with respect thereto and any other action that may be taken by the record and beneficial_owner thereof with power of substitution and with full power to act for the undersigned in its name place and stead in the same manner and to the same extent and effect that the undersigned might if it were personally present and acting application of rule standard in light of law and facts a presence of colorable position on the basis of the foregoing we make the following observations as regards the potential merit of respondent’s position the disputed portion of respondent’s amended answer aims to tax petitioners under subpart_f on a greater percentage of the income received by cibv resolution of such issue if it is allowed to be raised will depend in significant part both on the status of cibv as a sec_957 cfc and on the ownership of cibv for purposes of the sec_951 income allocation rules respondent’s revised allegations with respect to these two elements rest first on the claim that nestor was record_owner of percent of cibv shares after the buyout and second on the contention that nestor’s ownership should be attributed to petitioners in applying both sec_957 and sec_951 since the parties are in apparent consensus and the evidence reflects that percent of cibv stock was titled in nestor after the buyout we turn to whether there exists grounds for respondent’s arguments concerning petitioners’ deemed ownership regulations indicate that voting power is the primary consideration in deciding ownership for purposes of cfc status hence the linkage between nestor and petitioners established by the above-qgquoted proxies lends support to respondent’s claims regarding cibv’s cfc status on and after date with respect to sec_951 attribution the regulatory test focuses on ascertaining the extent of a party’s interest in the income of the cfc the regulations further expressly provide that any arrangement which artificially decreases a united_states person’s proportionate interest will not be recognized sec_1_958-1 income_tax regs based on this standard we must conclude that the proxies are likewise pertinent to and potentially supportive of respondent’s position on the question of a proper sec_951 allocation the regulations indicate that a person could in some circumstances be deemed to hold an interest in income that might as a formal matter have resided in someone else here if mr vajna and the mong family_trust possessed percent of the voting power in cibv directly or by proxy and if it were decided that the mong family_trust must be equated with petitioners then mr vajna was in a position to control or prevent any income distribution that would or could be made by cibv the nestor arrangement might thus be construed to do no more than artificially or formally decrease petitioners’ actual interest in cibv’s receipts furthermore the language of the proxies used to describe the rights granted to the proxy holder is extremely broad the terms certainly encompass more than voting power and do not foreclose an interpretation that would include the right to income distributions in this connection we note that the broad irrevocable presently operative nature of these proxies renders unpersuasive petitioners’ attempts to find an analog in the limited agency conveyed by a typical voting proxy or the prospective rights represented by a mere option accordingly we believe that there exists colorable support particularly in the proxy documents that renders respondent’s position more than a fishing expedition b absence of undue prejudice we must next weigh the possible prejudice to petitioners that could be caused by even a potentially meritorious argument although we are sympathetic to petitioners’ protests regarding the large increase in deficiency we find these concerns to be mitigated by at least two principal factors the centrality of nestor’s role to a complete and accurate resolution of the entire subpart_f issue as it relates to cibv and the closely proximate relationship of the new contentions to those raised in the original notice_of_deficiency and answer as to the first point listed and particularly in light of the fact that mr kassar is likely to contest the whipsaw allocation to him of percent of cibv’s income we fail to see how a fair and satisfactory outcome can be reached in these two related cases without addressing nestor as regards the second point ownership of cibv for purposes of determining both cfc status and sec_951 attribution has been at issue from the earliest stages of this dispute hence petitioners were already faced with needing to marshal evidence related to these ownership matters such circumstance especially when coupled with the ample time remaining to prepare for trial which is scheduled to begin date and with the fact that respondent will bear the burden_of_proof as to the increased deficiency deprives arguments of surprise or prejudicial delay of any overriding force we therefore conclude that the interests of justice will be better served by permitting amendment and thereby being in a position to decide this case and the related case of mr kassar consistently and on the merits of all relevant evidence lastly for the sake of completeness we note that petitioners’ computational arguments disregard possible -- - interpretations of the transactions involved are premature and cannot substitute for analysis of the underlying substantive issues to reflect the foregoing an appropriate order will be issued granting respondent’s motion for leave to file amended answer
